—Judgment, Supreme Court, New York County (James Yates, J.), rendered June 28, 1994, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, 8 years to life and 6 years to life, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *220not against the weight of the evidence. Issues relating to the credibility of witnesses and reliability of identification were properly presented to the jury, and we see no reason to disturb its findings.
Defendant’s motion to suppress identification testimony was properly denied. An examination of the lineup photographs reveals that the lineup constituted a "fair grouping” (People v Blackwell, 186 AD2d 45, 46, lv denied 81 NY2d 760). Defendant’s contention that he was singled out by one of the lineup viewers because he was wearing a black baseball cap is without merit, because the totality of the record establishes that defendant did not wear the cap during the lineup. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.